
	

113 HR 276 IH: To prohibit United States assistance to the country of Egypt.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 276
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Buchanan (for
			 himself, Mr. Sensenbrenner,
			 Mr. Broun of Georgia,
			 Mr. Jones, and
			 Mr. Schweikert) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States assistance to the country of
		  Egypt.
	
	
		1.Prohibition on assistance to
			 the country of Egypt
			(a)ProhibitionNotwithstanding any other provision of law,
			 no funds made available to any Federal department or agency may be used to
			 provide assistance to the country of Egypt.
			(b)Effective
			 dateThis Act takes effect on the date of the enactment of this
			 Act and applies with respect to funds made available to any Federal department
			 or agency for any fiscal year after fiscal year 2013.
			
